      Case 1:21-cv-00136 Document 1 Filed 02/05/21 Page 1 of 18 PageID# 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION



PUNCHBOWL, INC.,                             Civil Action No. ________________
50 Speen Street, Suite 202
Framingham, MA 01701                         COMPLAINT FOR:
       a Delaware corporation
       Plaintiff,                            (1) FEDERAL TRADEMARK
                                             INFRINGEMENT UNDER 15
       v.                                    U.S.C. § 1114;
                                             (2) FEDERAL TRADEMARK
AJ PRESS LLC,                                COUNTERFEITING UNDER 15
15260 Ventura Blvd, 20th Floor               U.S.C. § 1114;
Sherman Oaks, CA 91403                       (3) FEDERAL TRADEMARK
      a Delaware limited liability company   INFRINGEMENT, UNFAIR
      Defendant.                             COMPETITION, AND FALSE
                                             DESIGNATION OF ORIGIN
                                             UNDER 15 U.S.C. § 1125(a);
                                             (4) COMMON LAW
                                             TRADEMARK
                                             INFRINGEMENT, UNFAIR
                                             COMPETITION, AND PASSING
                                             OFF; and,
                                             (5) VIOLATIONS OF VIRGINIA
                                             CONSUMER PROTECTION ACT
                                             UNDER VA. CODE ANN. § 59.1-
                                             200(A)

                                             DEMAND FOR JURY TRIAL
        Case 1:21-cv-00136 Document 1 Filed 02/05/21 Page 2 of 18 PageID# 2




        Plaintiff Punchbowl, Inc. complains and alleges against Defendant AJ Press LLC as

follows.

                                         THE PARTIES

               Plaintiff Punchbowl, Inc. (“Plaintiff”) is a corporation organized under the laws of

the State of Delaware, with its principal place of business at 50 Speen Street, Suite 202,

Framingham, Massachusetts 01701.

               On information and belief, Defendant AJ Press LLC (“Defendant”), the operator

of Punchbowl News, is a limited liability company organized under the laws of the State of

Delaware, with its principal place of business at 15260 Ventura Blvd, 20th Floor, Sherman Oaks,

California 91403. Also upon information and belief, Anna Palmer and Jake Sherman founded

Punchbowl News (see https://punchbowl.news/meet-punchbowl) and reside and work in the

Greater Washington, D.C. region.

                                JURISDICTION AND VENUE

               This action arises under the federal trademark statute (the “Lanham Act”), 15

U.S.C. § 1051 et seq., and under the laws of the Commonwealth of Virginia.

               This court has original jurisdiction over the federal trademark and unfair

competition claims pursuant to 15 U.S.C. §§ 1114, 1121, 1125 and 28 U.S.C. §§ 1331, 1338 and

1367.

               Supplemental jurisdiction is proper for the state law claims under 28 U.S.C. §

1367(a) because the claims are so related to the federal claims that they form part of the same

case or controversy under Article III of the United States Constitution.

               The amount in controversy between the parties exceeds $75,000.




                                                 2
       Case 1:21-cv-00136 Document 1 Filed 02/05/21 Page 3 of 18 PageID# 3




                Plaintiff is informed and believes, and on that basis alleges, that this Court has

personal jurisdiction over Defendant because Defendant conducts business within the

Commonwealth of Virginia and this judicial district; Defendant has caused its news and

communications services to be advertised, promoted, and sold in the Commonwealth of Virginia

and this judicial district; the causes of action asserted in this Complaint arise out of Defendant's

contacts with the Commonwealth of Virginia and this judicial district; Defendant has caused

tortious injury to Plaintiff in this judicial district; and Defendant has sufficient minimum contacts

with the Commonwealth of Virginia through its business and activities offered or conducted in

the Commonwealth of Virginia such that the maintenance of this suit does not offend traditional

notions of fair play and substantial justice.

                Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c) because

Plaintiff conducts business and has customers within the Commonwealth of Virginia and this

judicial district; Defendant conducts business within the Commonwealth of Virginia and this

judicial district; Defendant has caused its news and communications services to be advertised,

promoted, and sold to consumers in the Commonwealth of Virginia and this judicial district; the

causes of action asserted in this Complaint arise out of Defendant's contacts with the

Commonwealth of Virginia and this judicial district; and Defendant has caused tortious injury to

Plaintiff in this judicial district.

                                       FACTUAL BACKGROUND

                          PLAINTIFF AND THE PUNCHBOWL MARK

                Plaintiff is a premier technology company that develops online communications

solutions for consumers, with a particular focus on celebrations, holidays, events and memory-




                                                  3
      Case 1:21-cv-00136 Document 1 Filed 02/05/21 Page 4 of 18 PageID# 4




making, sold as a subscription-based service. With millions of users, Punchbowl also offers

leading consumer brands the ability to reach their audiences through its platform on web and

mobile devices. Plaintiff’s communications services, comprised in part of online event and

celebration invitations and greetings cards, are enormously successful, have garnered widespread

acclaim and recognition, and are used by individuals and corporations across the United States

and around the world.

              Through its online communications systems, Plaintiff helps consumer brands

reach their audiences through a variety of unique marketing programs including custom

sponsorships and branded invitations.

              Since at least as early as April of 2006, Plaintiff has used the highly distinctive

and commercially strong PUNCHBOWL® mark (the “PUNCHBOWL Mark”) to market and

sell its online communications solutions throughout the United States and the world.

              The PUNCHBOWL Mark has been extensively advertised and promoted in

various media in the United States, including online through the PUNCHBOWL website

(https://www.punchbowl.com) and social media sites such as Facebook, Twitter, Instagram, and

Pinterest.

              Plaintiff has devoted substantial time, effort, and resources to the development

and extensive promotion of the PUNCHBOWL Mark and the services offered thereunder. As a

result of Plaintiff’s efforts, Plaintiff has received numerous accolades and awards, has been

covered in leading lifestyle, technology and business press, and the public has come to recognize

and rely upon the PUNCHBOWL Mark as an indication of the high quality associated with

Plaintiff’s online communications solutions.




                                                4
      Case 1:21-cv-00136 Document 1 Filed 02/05/21 Page 5 of 18 PageID# 5




              On March 28, 2013, the United States Patent & Trademark Office ("PTO") issued

to Plaintiff U.S. Trademark Registration No. 4,341,102 for the PUNCHBOWL Mark in

connection with the following services:

       Advertising the goods and services of others and providing information about
       vendor availability via a website on the Internet; online business directories
       featuring businesses that provide facilities for public and private meetings,
       functions, conferences, exhibitions, conventions, trade shows, events and
       information about vendor availability; providing online directory information
       services featuring hyperlinks to other websites; advertisement for others on the
       Internet; special event planning for business purposes in Class 35;

       Transmission of invitations, documents, electronic mail, announcements,
       photographs and greetings via the Internet; delivery of personalized greeting cards
       to others via electronic mail in Class 38;

       Party planning; social activities planning services via the Internet in the fields of
       food venues and entertainment venues; providing information about party
       planning, special event planning for social entertainment purposes, social activity
       planning for social entertainment purposes in the fields of food venues and
       entertainment venues in Class 41; and

       Preparation of electronic invitations, namely, providing temporary use of online
       non-downloadable software that enables users to personalize, design, upload
       content and customize electronic invitations; providing events planning and
       invitation information provided by users via the Internet, namely, hosting an
       online community website for automating events planning by collecting, editing,
       organizing, and modifying of guest lists, guest information, event information,
       and messages and for creating invitations; computer services, namely, providing a
       website that automates party and entertainment events management that consists
       of guest lists, guest information, and invitation creation, delivery, and
       manageme[nt] in Class 42.

              A true and accurate copy of Plaintiff’s PUNCHBOWL trademark registration is

attached hereto as Exhibit A. In addition to this registration, Plaintiff owns common law rights

in the PUNCHBOWL mark as a result of its longtime and extensive use of the mark in

commerce.




                                                 5
      Case 1:21-cv-00136 Document 1 Filed 02/05/21 Page 6 of 18 PageID# 6




              The PUNCHBOWL registration is in full force and effect on the PTO's Principal

Register and gives rise to presumptions in favor of Plaintiff with respect to validity, ownership,

and exclusive rights to use the PUNCHBOWL Mark throughout the United States.

              Plaintiff filed affidavits with the PTO under Sections 8 and 15 of the Lanham Act,

15 U.S.C. §§ 1058 and 1065, and as a result the PUNCHBOWL registration is incontestable.

              By virtue of its use and federal registration, Plaintiff has the exclusive right to use

the PUNCHBOWL Mark, as well as any marks confusingly similar thereto, in commerce in

connection with online communications services.

        DEFENDANT’S UNAUTHORIZED USE AND INFRINGEMENT OF THE
                         PUNCHBOWL MARK

              On information and belief, Defendant operates “Punchbowl News,” an online

membership-based news service that provides newsletters, podcasts, and videos in the field of

government, politics, and current events. In connection with offering its online news service,

Defendant uses the mark “PUNCHBOWL” alone and in combination with generic or merely

descriptive terms such as “NEWS,” “PRESS”, “AM, MIDDAY, or PM,” and “BOOK CLUB.”

              Defendant frequently uses the mark PUNCHBOWL standing alone and according

to Defendant’s website, “Punchbowl is the Secret Service nickname for the Capitol. Our credo is

Power, People, Politics.”      A true and accurate screenshot from Defendant’s website

(https://punchbowl.news/meet-punchbowl?page_id=153) is copied below.




                                                 6
      Case 1:21-cv-00136 Document 1 Filed 02/05/21 Page 7 of 18 PageID# 7




               Defendant’s PUNCHBOWL mark is identical to Plaintiff’s PUNCHBOWL Mark.

Moreover, Defendant’s use of generic or merely descriptive terms such as “NEWS” and

“PRESS” with the term PUNCHBOWL does nothing to mitigate confusion given that such

generic and merely descriptive terms lack distinctiveness and thus have no source-identifying or

distinguishing value. Further, Defendant uses the PUNCHBOWL mark in a purple hue similar

to the color used by Plaintiff:

Plaintiff’s PUNCHBOWL mark:                        Defendant’s PUNCHBOWL mark:




Defendants’ use of a purple-colored font for the brand name is highly reminiscent of Plaintiff’s

PUNCHBOWL logo and further causes the overall commercial impression of Defendant’s




                                               7
      Case 1:21-cv-00136 Document 1 Filed 02/05/21 Page 8 of 18 PageID# 8




PUNCHBOWL mark, even in occasional combination with generic terms, to be identical or

virtually identical to Plaintiff’s PUNCHBOWL Mark.

              On November 2, 2020, Defendant filed two trademark applications with the PTO

to register the marks PUNCHBOWL NEWS (Appl. Ser. No. 90292157) and PUNCHBOWL

PRESS (Appl. Ser. No. 90292155), each application covering the same goods and services,

described as follows:

       Downloadable electronic newsletters in the field of government, politics, public
       policy, and current events; Downloadable podcasts in the field of government,
       politics, public policy, and current events in Class 9;

       Providing information, news and commentary in the field of government, politics,
       public policy, and current events; Providing a website featuring information about
       government, politics, public policy, and current events in Class 35; and

       Providing on-line newsletters in the field of government, politics, public policy,
       current events; Entertainment services, namely, providing podcasts in the field of
       government, politics, public policy, and current events; Production of podcasts;
       Film and video production; Production of television programs; Entertainment
       services, namely, the provision of continuing programs featuring news and
       commentary delivered by television; Entertainment services, namely, the
       provision of continuing programs featuring news and commentary delivered by
       the internet, and mobile platforms; Entertainment services, namely, production
       and distribution of ongoing television programs in the field of government,
       politics, public policy, and current events; Providing information, news, and
       commentary in the field of current events via the internet in Class 41.

              Defendant’s PUNCHBOWL online news services are offered through the same

marketing and trade channels and to the same customers as Plaintiff’s PUNCHBOWL online

communications services.      For example, consumers of both Plaintiff’s and Defendant’s

PUNCHBOWL services are everyday individual consumers who are likely interested in both

news about politics and news and services relating to event and celebration planning. And both

parties’ respective services are offered and provided via the same channels of trade, namely, the




                                                8
      Case 1:21-cv-00136 Document 1 Filed 02/05/21 Page 9 of 18 PageID# 9




Internet, including social media platforms such as Facebook, Instagram, and Twitter. Notably,

the parties also both vie for position of ads for their respective services and links to their

websites triggered by user queries on the Google and Bing search engines.

              Plaintiff began using the PUNCHBOWL trademark almost fifteen years prior to

Defendant’s brazen adoption of the confusingly similar PUNCHBOWL trademark. Furthermore,

Plaintiff obtained a U.S. registration for the PUNCHBOWL trademark almost eight years prior

to Defendant’s adoption of the confusingly similar PUNCHBOWL trademark.                   The

PUNCHBOWL trademark also acquired recognition in the general consuming public well prior

to Defendant’s use of the same mark.

              In early January 2021, Plaintiff became aware that Defendant was launching its

PUNCHBOWL NEWS website, and also that Defendant had filed the two trademark

applications described above.

              In a letter dated January 11, 2021, Punchbowl informed Defendant of its valuable

rights in the PUNCHBOWL Mark and demanded that Defendant cease its use of the

PUNCHBOWL mark and agree to other related conditions regarding its infringing use of the

PUNCHBOWL mark. In its response, Defendant refused to comply with Plaintiff’s requests.

              As of the date of this Complaint, Defendant continues to use the PUNCHBOWL

mark for its online news services. Defendant’s failure to comply with Plaintiff’s demands

demonstrates a deliberate intent to continue to willfully infringe Plaintiff’s rights in its

PUNCHBOWL Mark.

              Defendant’s unauthorized use of the PUNCHBOWL mark is misleading and is

likely to confuse consumers into believing that Defendant’s services are authorized by,




                                               9
     Case 1:21-cv-00136 Document 1 Filed 02/05/21 Page 10 of 18 PageID# 10




sponsored by, or otherwise affiliated with or approved by Plaintiff. In fact, a steady stream of

consumers continue to contact Plaintiff under the mistaken belief that Plaintiff is, or is affiliated

with, Punchbowl News.

               Defendant’s infringing use of the PUNCHBOWL mark is knowing and willful

and is likely to cause confusion, mistake, or deception in the marketplace as to the source or

origin of Defendant’s goods and/or services and whether those goods and/or services are

endorsed by or otherwise affiliated with Plaintiff.

                                   FIRST CAUSE OF ACTION

               FEDERAL TRADEMARK INFRINGEMENT 15 U.S.C. § 1114

               Plaintiff realleges and incorporates herein by this reference paragraphs 1 through

29 of this Complaint as if fully set forth here.

               Plaintiff owns the distinctive, valid, protectable, and registered PUNCHBOWL

Mark.

               Defendant has used the PUNCHBOWL mark in commerce to advertise and offer

Defendant’s online news services.

               Defendant is not affiliated or associated with Plaintiff or its services, and Plaintiff

does not approve or sponsor Defendant or Defendant’s goods and services.

               Defendant’s activities as described herein have caused confusion in the market,

and are likely to continue to result in confusion, mistake, or deception and cause the public to

believe that Plaintiff has produced, sponsored, authorized, licensed, or is otherwise connected or

affiliated with Defendant’s commercial and business activities, all to the detriment of Plaintiff.




                                                   10
     Case 1:21-cv-00136 Document 1 Filed 02/05/21 Page 11 of 18 PageID# 11




               Upon information and belief, Defendant’s acts are deliberate and intended to

confuse the public as to the source of Defendant’s goods or services and to injure Plaintiff and

reap the benefit of Plaintiff’s goodwill associated with Plaintiff’s trademark.

               As a direct and proximate result of Defendant’s willful and unlawful conduct,

Plaintiff has been injured and will continue to suffer injury to its business and reputation unless

Defendant is restrained by this Court from infringing Plaintiff’s trademark.

               The actions of Defendant described above constitute trademark infringement in

violation of 15 U.S.C. § 1114(1).

               Plaintiff has been, and will continue to be, damaged and irreparably harmed by the

actions of Defendant, which will continue unless Defendant is enjoined by this Court. Plaintiff

has no adequate remedy at law in that the amount of harm to Plaintiff’s business and reputation

and the diminution of the goodwill of the PUNCHBOWL Mark are difficult to ascertain with

specificity. Plaintiff is therefore entitled to injunctive relief pursuant to 15 U.S.C. § 1116.

               Plaintiff is entitled to actual monetary damages in an amount to be determined at

trial and to any profits made by Defendant in connection with its infringing activities.

               Defendant’s infringement of the registered PUNCHBOWL mark is deliberate,

willful, fraudulent, and without extenuating circumstances, and constitutes a knowing use of

Plaintiff’s trademark. Defendant’s infringement is thus an “exceptional case” within the meaning

of section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a). Plaintiff is therefore entitled to recover

three times the amount of its actual damages and the attorneys’ fees and costs incurred in this

action, as well as prejudgment interest.




                                                  11
     Case 1:21-cv-00136 Document 1 Filed 02/05/21 Page 12 of 18 PageID# 12




                                 SECOND CAUSE OF ACTION

FEDERAL COUNTERFEIT TRADEMARK INFRINGEMENT UNDER 15 U.S.C. § 1114

               Plaintiff realleges and incorporates herein by reference paragraphs 1 through 40 of

this Complaint as if fully set forth here.

               Plaintiff owns the distinctive, valid, protectable, and registered PUNCHBOWL

Mark.

               Without Plaintiff’s consent, Defendant has used identical copies of the

PUNCHBOWL mark in commerce to advertise and offer Defendant’s online news services.

               Defendant marketed and sold in commerce a false designation that is identical to,

or substantially indistinguishable from, the PUNCHBOWL Mark.

               Defendant’s use of the counterfeit PUNCHBOWL mark is likely to cause

confusion, mistake, or deception as to the source or sponsorship of Defendant’s goods and

services and/or is likely to lead the consuming public to believe that Plaintiff has authorized,

approved, or somehow sponsored Defendant’s services.

               Upon information and belief, Defendant intentionally used the PUNCHBOWL

mark knowing such designation to be a counterfeit mark in connection with the sale, offering for

sale, or distribution of goods and services.

               The actions of Defendant described above and specifically, without limitation,

Defendant’s use of the PUNCHBOWL mark in connection with its goods and services,

constitutes counterfeit trademark infringement in violation of 15 U.S.C. § 1114.

               Upon information and belief, Defendant has made and will continue to make

substantial profits and gain to which it is not in law or equity entitled.




                                                  12
     Case 1:21-cv-00136 Document 1 Filed 02/05/21 Page 13 of 18 PageID# 13




               Plaintiff has been, and will continue to be, damaged and irreparably harmed by the

actions of the Defendant, which will continue unless the Defendant is enjoined by this Court.

Plaintiff has no adequate remedy at law in that the amount of damage to Plaintiff’s business,

reputation, and diminution of the PUNCHBOWL Mark’s goodwill is difficult to ascertain with

specificity. Plaintiff is therefore entitled to injunctive relief pursuant to 15 U.S.C. § 1116.

               Plaintiff is entitled to recover from Defendant all damages, including attorneys’

fees that Plaintiff has sustained and will sustain as a result of such infringing acts, and all gains,

profits, and advantages obtained by Defendant as a result thereof, in an amount not yet known, as

well as the costs of this action pursuant to 15 U.S.C. § 1117(a), attorneys’ fees and treble

damages pursuant to 15 U.S.C. § 1117(b), and/or statutory damages pursuant to 15 U.S.C.

§1117(c).

                                   THIRD CAUSE OF ACTION

    FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
                      UNDER 15 U.S.C. § 1125(A)

               Plaintiff realleges and incorporates herein by this reference paragraphs 1 through

50 of this Complaint as if fully set forth here.

               Plaintiff owns the distinctive, valid, protectable, and registered PUNCHBOWL

Mark.

               Defendant’s use of the PUNCHBOWL mark in commerce to advertise, offer and

render Defendant’s online new services is without Plaintiff’s permission or authority and is in

total disregard of Plaintiff’s rights to control its trademarks.

               Defendant’s actions as described herein have caused and are likely to cause

confusion, mistake, and deception among ordinary consumers as to the affiliation, connection, or




                                                   13
     Case 1:21-cv-00136 Document 1 Filed 02/05/21 Page 14 of 18 PageID# 14




association of Defendant with Plaintiff, as to the true source of Defendant’s services, and as to

the sponsorship or approval of Defendant or Defendant’s services by Plaintiff.

               Defendant’s acts have damaged and will continue to damage Plaintiff, and

Plaintiff has no adequate remedy at law.

               Defendant’s actions constitute unfair competition and false designation of origin

in violation of 15 U.S.C. § 1125(a).

               In light of the foregoing, Plaintiff is entitled to injunctive relief prohibiting

Defendant from using the PUNCHBOWL mark or any marks confusingly similar thereto, and to

recover all damages, including attorneys’ fees, that Plaintiff has sustained and will sustain, and

all gains, profits, and advantages obtained by Defendant as a result of its infringing acts alleged

above in an amount not yet known, and costs pursuant to 15 U.S.C. §1117, as well as

prejudgment interest.

                                 FOURTH CAUSE OF ACTION

  COMMON LAW TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, AND
                        PASSING OFF

               Plaintiff realleges and incorporates herein by this reference paragraphs 1 through

57 of this Complaint as if fully set forth here.

               Plaintiff owns common law trademark rights in its PUNCHBOWL Mark and all

such rights owned by Plaintiff are superior to any rights that the Defendant may claim to have in

the PUNCHBOWL mark.

               Defendant’s unauthorized use of the PUNCHBOWL mark in connection with

online news services is likely to cause confusion as to the source or sponsorship of these goods

and services, and is likely to lead the public to believe that Plaintiff is affiliated with or sponsors




                                                   14
     Case 1:21-cv-00136 Document 1 Filed 02/05/21 Page 15 of 18 PageID# 15




or endorses Defendant and/or Defendant’s goods and services, and is likely to mislead persons in

the ordinary course of purchasing Defendant’s goods and services, thereby injuring the

reputation and goodwill and unjustly diverting from Plaintiff to Defendant the benefits arising

therefrom.

               Defendant’s unlawful activities constitute trademark infringement, unfair

competition, and passing off as proscribed by common law.

               Defendant’s acts of trademark infringement, unfair competition, and passing off

were committed, or will imminently be committed, willfully, knowingly, intentionally, and in

bad faith.

               Defendant’s acts or intended acts of trademark infringement, unfair competition,

and passing off, unless enjoined by this Court, will threaten to cause Plaintiff irreparable

damage, loss, and injury for which Plaintiff has no adequate remedy at law.

                                  FIFTH CAUSE OF ACTION

  VIOLATIONS OF VIRGINIA CONSUMER PROTECTION ACT UNDER VA. CODE
                           ANN. § 59.1-200(A)

               Plaintiff realleges and incorporates herein by this reference paragraphs 1 through

63 of this Complaint as if fully set forth here.

               Defendant committed an unfair or deceptive act or practice under Va. Code Ann.

§ 59.1-200(A) by using the PUNCHBOWL mark in commerce in the Commonwealth of Virginia

to offer and sell its goods and services, without authorization from Plaintiff.

               Upon information and belief, such acts negatively affected the public interest by

causing consumer confusion and misleading the public into mistakenly believing that

Defendant’s online news services are certified by Plaintiff, or that Defendant is sponsored by,




                                                   15
     Case 1:21-cv-00136 Document 1 Filed 02/05/21 Page 16 of 18 PageID# 16




endorsed by, or otherwise affiliated with Plaintiff. Defendant’s uses of the PUNCHBOWL mark

thus constitute false representations of fact, and upon information and belief such representations

were made intentionally and knowingly with an intent to mislead consumers.

               Plaintiff has no adequate remedy at law.

               Defendant’s acts and conduct will cause immediate and irreparable injury to

Plaintiff, to its goodwill and reputation, and to the public, and will continue to threaten such

injury unless enjoined by this Court. But for Defendant’s acts and conduct, Plaintiff would not

suffer such injury.

               Pursuant to Va. Code Ann. § 59.1–204(A), Plaintiff is further entitled to actual

and trebled damages, attorneys’ fees, and costs of suit.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests the following relief:

       A.      That Plaintiff be granted preliminary and permanent injunctive relief under 15

U.S.C. § 1051, et seq., and the inherent powers of this Court; specifically, that Defendant and all

officers, agents, servants, representatives, employees, attorneys, parent and subsidiary

corporations, assigns, and successors in interest, and all other persons acting in concert with

Defendant, be permanently enjoined from (i) using the PUNCHBOWL mark, or any other mark

confusingly similar to Plaintiff’s PUNCHBOWL Mark, in connection with the marketing,

promotion, advertising, sale, or distribution of any products and services; and (ii) from any acts

of infringement of Plaintiff’s PUNCHBOWL Mark.




                                                 16
     Case 1:21-cv-00136 Document 1 Filed 02/05/21 Page 17 of 18 PageID# 17




       B.      That Defendant be required to file, within 10 days from entry of an injunction, a

declaration with this Court signed under penalty of perjury certifying the manner in which

Defendant has complied with the terms of the injunction;

       C.      That Defendant be adjudged to have violated 15 U.S.C. § 1114 by infringing the

Plaintiff’s PUNCHBOWL Mark;

       D.      That Defendant be adjudged to have violated 15 U.S.C. § 1125(a) for unfairly

competing against Plaintiff by using a false designation of origin for Defendant’s infringing

goods and services;

       E.      That Plaintiff be awarded Defendant’s profits derived by reason of said acts, or as

determined by said accounting;

       F.      That Plaintiff be awarded three times Defendant’s profits and three times of all

Plaintiff’s damages, suffered as a result of Defendant’s willful, intentional, and deliberate acts in

violation of the Lanham Act, as well as Plaintiff’s costs, attorneys’ fees, and expenses in this suit

under 15 U.S.C. § 1117;

       G.      That the United States Patent and Trademark Office be ordered to refuse U.S.

Application Ser. No. 9,0292,157 for the mark PUNCHBOWL NEWS and U.S. Appl. Ser. No.

9,0292,155 for the mark PUNCHBOWL PRESS;

       H.      That Plaintiff be granted prejudgment and post judgment interest;

       I.      That Plaintiff be granted costs associated with the prosecution of this action; and

       J.      That the Court grant Plaintiff such other and further relief as the Court may deem

just and proper.




                                                 17
     Case 1:21-cv-00136 Document 1 Filed 02/05/21 Page 18 of 18 PageID# 18




                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a

trial by jury of all issues triable of right by a jury.

Dated: February 5, 2021                          Respectfully submitted,

                                                  /s/ Benjamin G. Chew_____
                                                 Benjamin G. Chew (VSB No. 29113)
                                                 Peter J. Willsey (pro hac vice to be filed)
                                                 Vincent J. Badolato (pro hac vice to be filed)
                                                 BROWN RUDNICK LLP
                                                 601 Thirteenth Street NW, Suite 600
                                                 Washington, D.C. 20005
                                                 Tel.: (202) 536-1700
                                                 Fax: (202) 536-1701
                                                 Email: bchew@brownrudnick.com
                                                 Email : pwillsey@brownrudnick.com
                                                 Email: vbadolato@brownrudnick.com

                                                 Attorneys for Plaintiff Punchbowl, Inc.




                                                     18
